Citation Nr: 1446628	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1999 to May 2002 and from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Newark, New Jersey Department of Veterans Affairs Regional Office (RO).  In September 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

The Board has not only reviewed the Veteran's "VBMS" file, but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas such as sleep impairment, nightmares, isolation, angry outbursts, short-term memory deficits, inability to establish and maintain effective relationships, and suicidal and homicidal ideation; these symptoms are not productive of total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation of 70 percent, but not higher, for PTSD are met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

 Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained.  The Veteran has been afforded numerous VA examinations, most recently, the Veteran was afforded a VA examination in April 2014, in accordance with the Board's March 2014 remand.  The Board finds the examination reports of record, including the report of the April 2014 examination to be adequate, as the examiners had a full and accurate knowledge of the Veteran's disability and symptoms and grounded the findings in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, in a March 2014 mailing, the Veteran was asked to submit information pertaining to his private treatment for his PTSD.  Such records were received in September 2014, following the issuance of the most recent supplemental statement of the case.  The Board notes that these records only show that the Veteran has continued to receive additional treatment for his PTSD and the information in these records is duplicative of evidence already in the claims file.  

Therefore, the Board finds that the March 2014 remand directives have been complied with and additional remand is not necessary.  (A remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).  The Veteran and his representative have not identified any outstanding relevant evidence.

Additionally, the Veteran was afforded a hearing before the undersigned in September 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2011 hearing the undersigned explained the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I. Legal Criteria and Analysis

The Veteran asserts that he is entitled to a disability rating in excess of 50 percent for his service-connected PTSD. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R.  Part 4. 38 U.S.C.A. § 1155. 

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was afforded a VA examination in April 2010.  At that time he reported that he had been working as a corrections officer for the past 7 months at Fort Dix and intended to continue to pursue a full-time career with the government.  He reported he had occasional flashbacks and difficulty sleeping, in that he typically woke up several times in the middle of the night.  He reported symptoms of startle response and hypervigilance, which, the examiner noted, appeared to have more to do with his personal life and not his PTSD.  He reported that he frequently felt depressed and not proud of himself.  He reported that he was single, having broken up with his girlfriend 2 months prior to the examination.  He reported that he saw his daughters once a week and that he maintained contact with his 4 siblings and his parents.  The Veteran reported that he exercised in his free time and also socialized with friends.  He reported that he frequently consumed alcohol, although it was noted that alcohol consumption did not appear to be a problem for him.  

On mental status examination, the Veteran was alert and cooperative.  He was noted to be dressed and groomed appropriately.  His motor activity was calm and his mood and affect were appropriate to the content being discussed.  His speech was normal and there was no evidence of perceptual impairment or evidence of thought disorder.  Thought content was appropriate and he denied suicidal and homicidal ideation.  He was oriented to time, place, and person.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  The examiner noted that the Veteran exhibited symptoms of hypervigilance, exaggerated startle response, irritability, heightened arousal, and avoidance; however, it was the examiner's opinion that these symptoms were primarily related to his personal life and his occupation as a corrections officer, and not solely due to his PTSD.  The examiner opined that the vast majority of the Veteran's PTSD symptoms had resolved; however, there were still minimal and residual symptoms left over from his last examination.

The Veteran was afforded another VA examination in January 2011.  At that time, the Veteran reported significant symptoms of anxiety, irritability, and rage outbursts.  He reported difficulty going to sleep and that he feared someone would attack him.  He reported that he would sleep with the lights on and that he was only comfortable sleeping when his 2 young daughters were sleeping in his home for visitation.  He reported that he did not date and that he stayed isolated to avoid angry outbursts.  He denied any history of assaultiveness.  He reported that he and his father got into an argument and that they no longer spoke to each other.  He reported symptoms of nightmares, jumpiness, avoidance of family and friends, and isolation.  He reported that he felt crazy and was not proud of his medals or his service to his country.  He reported that his medications helped him calm down and sleep better, but that his other symptoms persisted.  He reported that he still worked as a corrections officer at a low security prison and that it was a low stress job.  He reported that he maintained contact with his 2 daughters, but had a poor relationship with his siblings and father.  He reported that he drank twice per month for the purpose of getting drunk, and on other occasions, drank approximately 6 beers per day to help him relax.  

On mental status examination, the Veteran was noted to be properly dressed and groomed.  He interacted with the examiner in a logical and coherent manner with no abnormality of thinking or speaking.  He presented no delusions or hallucinations, but he did experience ego systonic fear of being threatened or killed.  He made good eye contact, but at times looked down when discussing topics upon which he felt shame.  He had no suicidal ideation, but did have mild homicidal ideation in the heat of the moment when he felt provoked by others, typically associated with drunkenness.  He was oriented to person, place, and time.  He demonstrated intact long and short-term memory functioning during the interview, but he complained of short-memory difficulties at times, which the examiner noted were likely related to his high degree of alcohol consumption.  There were no obsessive or ritualistic behaviors, other than leaving the lights on when going to sleep.  His speech patterns were not impaired and there were no panic attacks, but when waking from nightmares he reported breathing heavily.  Depression was present in his mood, but the prominent mood was anxiety coupled with anger.  His impulse control was marginal but effective.  The examiner opined that the report of the April 2010 VA examination under estimated the cause of the Veteran's PTSD symptoms in relation to his combat trauma.  The examiner noted that the Veteran's symptoms were moderately severe and quite frequent and assigned a GAF score of 59.

The Veteran was afforded another VA examination in April 2014.  At that time, the Veteran reported that he lived with his fiancé, who was pregnant with his child and due the following month.  He reported that they have been together for three years and lived together for 4 months.  He reported that he spent his free time watching TV or would just "waste the day" staring at the wall; he would occasionally go for a run.  He reported that he slept on the couch out of fear that his sleep difficulty would negatively impact his relationship with his fiancé.  He reported that he rarely to never went out due to his need to avoid crowds and his feelings of discomfort.  He reported that his family would reach out to him, but that he avoided answering and returning their phone calls.  He reported that he worked in security at Fort Dix and that he had significant problems with authority figures and conflicts with coworkers.  He reported that his anger issues had led him to speak out and caused disciplinary problems resulting in verbal counseling from his supervisors.  He reported that he exerted great effort to remain at work due to the financial pressure of child support, but he struggled to cope due to his anxiety and irritability when around others.  

After examination, the examiner opined that the Veteran suffered from significant social impairment evidenced by his lack of friends and absences of interest in activities.  The examiner also noted that the Veteran's symptoms were significant and had a detrimental effect on his relationship with his fiancé, noting that the frequently got argumentative and could become physical.  The examiner further noted that the Veteran's PTSD symptoms had impacted his relationship with his family in that he rarely contacted them and that he became so angry at times he started hitting walls.  The examiner noted that Veteran's job was not generally stressful as it allowed for long periods of general solitary activity, which was a good fit for his symptoms, but that he did have problems with authority and coworkers.  

Also of record are VA treatment records which show that the Veteran receives relatively regular treatment for his PTSD at the VAMC.  These records show symptoms consistent with those reported at his VA examinations, such as irritability, sleep impairment, hypervigilance, anxiety, and depression.  Further, a March 2013 evaluation for cognitive impairment shows that the Veteran suffers from cognitive deficiencies related to his anxiety and depressive symptoms.  The VA treatment records show that between May 2012 and November 2013, the Veteran was assigned GAF scores ranging from 48 to 65.  

The Veteran has also received regular private treatment and of record is a September 2010 private treatment evaluation, as well as subsequent evaluations through 2014 documenting the same findings.  In September 2010, the Veteran reported that he lived alone and had been working for the preceding 10 months as a corrections officer.  He reported that he suffered from distressing memories, recurring nightmares, insomnia, and suicidal thoughts.  He reported symptoms of frequent sadness, anxiety, substance abuse, poor decision making, and uncontrollable anger.  He reported that he argued daily with the mother of his daughters and that he had physically assaulted her, which had resulted in their separation.  He reported angry outbursts, which included punching walls, throwing household items, and breaking glass.  He expressed constant feelings of guilt related to troop casualties and that he had been involved in disorderly conduct, physical assaults, and was frequently verbally aggressive and threatening.  He reported that he preferred to stay at home, alone, and avoided socialization of any kind.  He also reported that when at home, he imagined hearing threatening sounds resulting in uncontrollable panic attacks and that he was unable to enjoy living.  

In discussion of clinical findings, the private evaluator noted that the Veteran presented with hallmark PTSD symptoms.  It was noted that his PTSD manifested in avoidance behaviors as evidenced by his efforts to avoid conversation related to the trauma.  It was also noted that he became tearful and withdrawn upon prompting and that he was unable to manage daily frustrations and simple decisions.  The private evaluator opined that the Veteran's symptoms caused distress on a daily basis and interfered with his activities of daily living, assigning a GAF score of 45.  

Based on the evidence of record, the Board finds that the Veteran is entitled to a disability rating of 70 percent for his service-connected PTSD.  In this regard, the Board notes that the Veteran suffers from chronic PTSD symptoms of sleep impairment, nightmares, isolation, angry outbursts, short-term memory deficits, inability to establish and maintain effective relationships, and suicidal and homicidal ideation.   The Board acknowledges that the April 2010 VA examiner found that the Veteran's PTSD symptoms were not very severe and that his reported symptoms were likely related to other personal issues.  However, the January 2011 VA examiner noted that the April 2011 VA examiner underestimated the severity of the Veteran's PTSD symptoms and their relationship to his combat trauma.  Further when comparing the Veteran's April 2010 VA examination report to the September 2010 private PTSD evaluation (and subsequent duplicative reports), it is clear that the Veteran's PTSD symptoms were more severe than reflected in the April 2010 VA examination report.  As such, the Board finds that the Veteran's PTSD symptomatology more closely approximates the criteria contemplated by the 70 percent disability evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board acknowledges that the symptoms described in the VA examination reports, the VA treatment records, and the private PTSD evaluations of record, as well as the Veteran's testimony from his September 2011 Board hearing, do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability evaluation for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment resulting in deficiencies in most areas is sufficient to warrant a 70 percent disability evaluation for the period on appeal, even though all the specific symptoms listed for a 70 percent evaluation are not manifested.

Consideration has been given to assigning a higher disability evaluation for the period on appeal.  However, the Board finds that there is no reasonable basis for concluding that the social and occupational impairment during this period more nearly approximates total than deficiencies in most areas.  In this regard, there is no indication from the evidence of record that the Veteran had total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and significant memory loss (i.e. for names of close relatives, own occupation or own name).  Further, evidence of record indicates that while the Veteran does exhibit some social isolation, during the pendency of this appeal, he entered into a relationship and became engaged to be married.  Additionally, the Board acknowledges the Veteran's reports that he has difficulty at work interacting with co-workers due to his anger issues.  However, he is still employed and he has reported that his job is relatively low stress and it is noted in the examination reports of record that the job provides him with the opportunity to work alone, which is good for his PTSD symptoms.  Therefore, a total disability evaluation is not warranted at this time. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating. Hart v. Mansfield, 21 Vet. App. 505   (2007).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  In this regard, there is no indication from the record that the Veteran receives frequent emergency or inpatient treatment for his PTSD.  Nor is there any indication that his PTSD results in marked interference with his employment.  In sum, there is no indication that the average industrial impairment from the Veteran's PTSD would be in excess of that contemplated by the disability evaluation assigned herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Finally, while the record suggests the Veteran has some difficulty at work as a result of his PTSD, specifically his anger issues, there is no indication that he is unemployed, or is in danger of becoming unemployed.  He has reported that his job is generally low stress and has not indicated that he is unable to work because of his PTSD.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22Vet. App. 447 (2009).


ORDER

Entitlement to a 70 percent disability rating for PTSD, but no higher, is granted.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


